                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MAE BARBEE, ET AL.,                              )
                                                 )
   Plaintiffs,                                   )   Case No: 3:19-cv-00119
                                                 )
                                                 )   JURY TRIAL DEMANDED
                                                 )
                                                 )
 v.                                                  Collective and Class Action
                                                 )
                                                 )
 NAVIHEALTH, INC.,                               )   Judge Waverly D. Crenshaw
                                                 )   Magistrate Judge Alistair Newbern
      Defendant.                                 )



            JOINT MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
            COLLECTIVE ACTION SETTLEMENT AND CERTIFICATION OF
              FLSA COLLECTIVE AND RULE 23 SETTLEMENT CLASSES

         Plaintiffs Mae Barbee, Donna Trone, Sheree Montgomery, and Mary Beth Herwald

(“Plaintiffs” or “Named Plaintiffs”) and Defendant, naviHealth, Inc. (“Defendant” or

“naviHealth”) (collectively the “Parties”), respectfully move this Court for preliminary approval

of the class action and collective action settlement in this matter and to certify the Pennsylvania

State Law Class, for settlement purposes only, pursuant to Fed. R. Civ. P. 23(e) and to certify the

collective action under the Fair Labor Standards Act (“FLSA”) for settlement purposes only.

         For the reasons set forth in the supporting memorandum of law and the attached

declarations, the proposed Settlement Agreement is “fair, reasonable and adequate,” provides

Settlement Class Members with substantial monetary relief, and satisfies all other criteria for

preliminary approval,. Accordingly, the Parties respectfully request the Court to grant this motion

and enter an Order that: (1) preliminarily approves the Settlement Agreement; (2) approves the

FLSA settlement notice attached as Exhibit B to the Agreement and the FLSA Opt-in Form




      Case 3:19-cv-00119 Document 91 Filed 05/08/20 Page 1 of 4 PageID #: 1270
attached as Exhibit C to the Agreement; (3) approves the Rule 23 settlement notice attached as

Exhibit D to the Agreement and the Rule 23 Claim Form attached as Exhibit E to the Agreement;

(4) appoints Rust Consulting, Inc. as the Settlement Administrator; (5) certifies the FLSA

collective action pursuant to 29 U.S.C. §216(b) for settlement purposes only; (6) preliminarily

certifies the Rule 23 State Law Class for settlement purposes only under Fed. R. Civ. P. 23(e); (7)

appoints Plaintiffs’ Counsel as Class Counsel; and (8) sets a Final Approval and Fairness Hearing

on a date approximately ninety-five (95) days from the date of the Preliminary Approval Order.




MAY 8, 2020

RESPECTFULLY SUBMITTED,


 /s/Molly A. Elkin                               /s/ Robert W. Horton___
 Molly A. Elkin                                  Robert W. Horton (TN BPR #17417)
 Hillary D. LeBeau                               Mary Leigh Pirtle (TN BPR #26659)
 MCGILLIVARY STEELE ELKIN LLP                    Laura M. Mallory (TN BPR #31917)
 1101 Vermont Ave., N.W., Suite 1000             BASS BERRY & SIMS PLC
 Washington, DC 20005                            150 Third Avenue South, Suite 2800
 Tel.: (202) 833-8855                            Nashville, Tennessee 37201
 Fax: (202) 452-1090                             Tel.: (615) 742-6200
 mae@mselaborlaw.com                             Fax: (615) 742-2799
 hdl@mselaborlaw.com                             bhorton@bassberry.com
                                                 mpirtle@bassberry.com
 /s/Charles P. Yezbak                            laura.mallory@bassberry.com
 Charles P. Yezbak, III
 N. Chase Teeples
 YEZBAK LAW OFFICES PLLC
 2002 Richard Jones Road, Suite B-200            Counsel for Defendant naviHealth, Inc.
 Nashville, TN 37215
 Tel.: (615) 250-2000
 Fax: (615) 250-2020
 yezbak@yezbaklaw.com
 teeples@yezbaklaw.com

 /s/ Jack Siegel

                                                2

   Case 3:19-cv-00119 Document 91 Filed 05/08/20 Page 2 of 4 PageID #: 1271
Jack Siegel
Texas Bar No. 24070621
SIEGEL LAW GROUP, PLLC
2820 McKinnon, Suite 5009
Dallas, Texas 75201
Tel.: (214) 790-4454
jack@siegellawgroup.biz

/s J. Derek Braziel
J. Derek Braziel
Travis Gasper
LEE & BRAZIEL, L.L.P.
1801 N. Lamar Street, Suite 325
Dallas, Texas 75202
Tel.: (214) 749-1400
Fax: (214) 749-1010
jdbraziel@l-b-law.com
gasper@l-b-law.com

/s/ Travis M. Hedgpeth
Travis M. Hedgpeth
THE HEDGPETH LAW FIRM, PC
5438 Rutherglenn Drive
Houston, Texas 77096
Tel.: (512) 417-5716
travis@hedgpethlaw.com


Counsel for Plaintiffs and The Settlement
Classes




                                            3

  Case 3:19-cv-00119 Document 91 Filed 05/08/20 Page 3 of 4 PageID #: 1272
                              CERTIFICATION OF SERVICE

       The undersigned attorney certifies that a copy of the foregoing has been filed via the

Court’s ECF filing system on May 8, 2020, and transmitted to the following counsel of record:

       Robert W. Horton
       Mary Leigh Pirtle
       Bass, Berry & Sims (Nashville Office)
       150 Third Avenue South
       Suite 2800
       Nashville, TN 37201
       (615) 742-6232
       Fax: (615) 742-2806
       Email: rhorton@bassberry.com
       Email: mpirtle@bassberry.com



                                             /s/ Molly A. Elkin
                                             Molly A. Elkin
                                             McGILLIVARY STEELE ELKN LLP
                                             1101 Vermont Ave., N.W.
                                             Suite 1000
                                             Washington, DC 20005
                                             Phone: (202) 833-8855
                                             mae@mselaborlaw.com




                                                4

   Case 3:19-cv-00119 Document 91 Filed 05/08/20 Page 4 of 4 PageID #: 1273
